Citation Nr: 0102835	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  99-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a chronic right 
knee disability.

4.  Entitlement to service connection for low back strain.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from February 1977 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
VARO in Huntington, West Virginia, which denied entitlement 
to service connection for the disabilities at issue.

In a March 1999 communication, the veteran reported that he 
was in prison, but was due for release in December 1999.  He 
indicated that he could arrange for transport to Louisville 
to attend a hearing.  He then remarked, "Please advise me on 
what steps I need to take in order to follow up."  A review 
of the record shows that the veteran was not advised or 
scheduled for a hearing at the RO.  

Additional evidence of record indicates that the veteran has 
reported having received treatment from a Dr. Ducett or 
Doucett in 1991 for back and knee problems.  In a 
communication received in November 1999, there was a notation 
that Dr. Ducett "no longer exists in Lou."  The veteran was 
informed by communication dated in December 1999 that the 
VARO in Louisville had no way to know where Dr. Ducett had 
moved, so it was up to the veteran to provide the RO with the 
current mailing address if he wanted the RO to consider any 
medical records from the doctor.  No updated mailing address 
has been provided.

Further, in his substantive appeal dated in August 1999, the 
veteran indicated that he had been seen at the Louisville VA 
Medical Center since 1980.  The medical evidence of record 
from that facility dates only from 1997.  

Received in July 2000 at the Board was a copy of a July 2000 
medical status report and an undated report of vocational 
psychological assessment done at the VA Dupont Clinic.  These 
records have not been considered by the RO.  

In view of the foregoing, and in order to provide the veteran 
with every due process consideration, the case is REMANDED 
for the foregoing:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for a hearing 
loss, depression, the right knee, or the 
low back since 1981.  After securing the 
necessary releases, the RO should obtain 
these records.  The veteran should be 
advised that the complete mailing address 
for each present medical care provider 
indicated needs to be reported.  Of 
particular interest are any reports of 
treatment or evaluation at the VA Medical 
Center, Louisville, Kentucky, prior to 
June 1997.  Any records received should 
be associated with the claims folder.

2.  The RO should schedule the veteran 
for a hearing at the RO, notifying him of 
the time and date to appear for such 
hearing in writing.

3.  Thereafter, if deemed advisable, 
pertinent examinations of the veteran are 
authorized.  Should any examinations be 
accorded the veteran, the examiners are 
to be asked to express an opinion as to 
the etiology of any disorder diagnosed.  

4.  Thereafter, the RO should 
readjudicate the claims at issue.  Should 
any of the claims be denied, the RO must 
furnish the veteran with a supplemental 
statement of the case and allow him an 
opportunity to respond to the 
supplemental statement of the case before 
returning the appeal to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, afford the veteran due process of law, and to 
comply with applicable VA regulations.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






